Andrews, Presiding Judge.
In In the Interest of J. W. K., 254 Ga. App. 661 (563 SE2d 514) (2002), we affirmed the portion of the juvenile court’s judgment finding the child deprived, but reversed the portion of the judgment dealing with disposition of the child. In In the Interest of J. W. K., 276 Ga. 314 (578 SE2d 396) (2003), the Supreme Court reversed the portion of our decision reversing the juvenile court. Accordingly, the portion of our decision reversed by the Supreme Court is vacated, the judgment of the Supreme Court is made the judgment of this Court, and the entire judgment of the juvenile court is affirmed.

Judgment affirmed.


Smith, C. J., Johnson, P. J., Blackburn, P. J., 
*341
Ruffin, R J, Eldridge, Barnes, Miller, Ellington, Phipps, Mikell and Adams, JJ, concur.

Decided May 21, 2003.
William R. Thompson, Jr., for appellant.
James F. Ledbetter, Joseph D. Little, for appellee.